DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 2-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



s 2-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sawaragi (JP 62-177849) (copy of publication and machine translation submitted herewith).
Regarding claim 2, Sawaragi teaches a charged particle beam writing apparatus (fig. 4) comprising: 
an emission unit (2) configured to emit a charged particle beam (ions see title); 
an electron lens (4, note: the instant specification teaches the device is suitable for ions, thus the focusing lens 4 is interpreted to be within the scope of electron lens) configured to converge the charged particle beam (inherent to a focusing lens); 
a blanking deflector (9 including blanking plates 21 and 22 of figure 1), arranged backward of the electron lens with respect to a direction of an optical axis (as seen in figure 4), configured to deflect the charged particle beam in a case of performing a blanking control of switching between beam-on and beam-off (see first paragraph of machine translation);
a blanking aperture member (figure 5, 9b), arranged backward of the blanking deflector with respect to the direction of the optical axis (as seen in figure 5), configured to block the charged particle beam having been deflected to be in a beam-off state (see first paragraph of machine translation note: “9b is a blanking aperture for blocking the passage of an ion beam”); 
a first amplifier (fig. 1, 23) configured to apply a first voltage for beam-on and a second voltage for beam-off to the blanking deflector (figure 1 note: “on” and “off” signal provided to 23 of blanker 9); and 

 Claim 3 recites substantially commensurate limitations as claim 2 and is rejected for the same reasons as discussed in the rejection of claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arai et al. (JP 2004-111708) (copy of publication and machine translation submitted with the office action of 03 January 2020) in view of (US pgPub 2010/0224789).
Regarding claim 2, Arai et al. teach a charged particle beam writing apparatus (fig. 1) comprising: 
an emission unit (1) configured to emit a charged particle beam (6); 
an electron lens (2) configured to converge the charged particle beam (page 3, lines 1-2, note “condenser lens 2”); 
a blanking deflector (4), arranged backward of the electron lens with respect to a direction of an optical axis (as seen in figure 1), configured to deflect the charged particle beam in a case of performing a blanking control of switching between beam-on and beam-off (page 2, last five lines “It is necessary to turn on/off the beam by a blanking signal for controlling the image”); 
a blanking aperture member (5), arranged backward of the blanking deflector with respect to the direction of the optical axis (as seen in figure 1), configured to block the charged particle beam having been deflected to be in a beam-off state (page 3, paragraph [0005] and page 5, lines 3-5); 
a first amplifier (fig. 2, 20d) configured to apply a first voltage for beam-on and a second voltage for beam-off to the blanking deflector (page 5, paragraph [0022], note “a pulse-line blanking voltage as shown in fig. 3A is sent out from the amplifier 20d”.  Figure 3a shows a 20v and 0V, wherein in order to deflect the beam to hit aperture plate 5 (see page 5, lines 3-5), the 20V must be the deflection voltage for turning off an “on” beam); and  
a second amplifier (22b), in addition to the first amplifier, connected in parallel with the first amplifier to the blanking deflector (fig. 2 shows amplifiers connected in parallel to the deflector via switch 24a (i.e. they are arranged parallel to one another and 
Arai teaches a switching element thus fails to disclose the third voltage for deflection adjustment during the first voltage being applied from the first amplifier
However, Sakai et al. teaches a method of correcting optical axis deviation for a charged particle beam ([0033] and figure 3).  Specifically, paragraph [0034] teaches that during a voltage which makes a beam on state is applied to the blanker 212 (i.e. via amplifier 124, [0031] (i.e. first voltage)), adjustments are made to the optical axis (i.e. a third voltage).  Therefore, Sakai et al. suggest making voltage adjustments (i.e. deflection adjustment) during a beam-on state (i.e. zero volts) applied from the first amplifier.
Sakai modifies Arai by suggesting making deflection adjustments during a beam-on state of zero volts applied to the blanking deflector by the first amplifier.
Since both inventions are directed towards adjusting the electron beam passing through the blanking plate, it would have been obvious to one of ordinary skill in the art to substitute the switching means of Arai for the computer control of Sakai because it would allow for optical axis device applied to the blanker to be corrected during the beam on state, therefore making it possible to prevent a part of the electron beam from being cut by the blanking aperture plate ([0046]).  That is, in the device of Arai, the adjustments made during the 0V resulting in a beam-on state are a result of switching.  Sakai teaches that correcting deviations in a beam-on state may result in a disadvantageous deviation due to the high-frequency pulse serving as a blanking signal to control on/off state of an electron beam ([0008]).  Sakai teaches an additional correction by adjusting the optical axis while repeatedly turning on/off application of a voltage to the blanker ([0037]).  Therefore, by substitution of the switch of Arai for the computer control of Sakai, the deviation correction of Arai may be made while the first amplifier provides the first voltage to the blanker and further a correction 
Claim 3 recites substantially commensurate limitations as claim 2 and is rejected for the same reasons as discussed in the rejection of claim 2.


Relevant art of interest to applicant:
Stovall et al. (US pgPub 2007/0069151) paragraphs [0010] and [0031]
Knauer (USPN 4,434,371) teaches two amplifies 56/58 connected to a blanking system as seen in figure 4.  The amplifiers are connected via a resistor 78.
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881